
	
		V
		111th CONGRESS
		1st Session
		H. R. 3121
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor to Richard D. Winters, of Hershey, Pennsylvania, for acts of valor on
		  June 6, 1944, in Normandy, France, while an officer in the 101st Airborne
		  Division.
	
	
		1.Authorization and request for
			 award of Medal of Honor to Richard D. Winters for acts of valor on June 6,
			 1944
			(a)AuthorizationThe President is authorized and requested
			 to award the Medal of Honor under section 3741 of title 10, United States Code,
			 to Richard D. Winters, of Hershey, Pennsylvania, for the acts of valor
			 described in subsection (b).
			(b)Action
			 DescribedThe acts of valor
			 referred to in subsection (a) are the actions of Richard D. Winters, being
			 conspicuous acts of gallantry and intrepidity at the risk of his life and
			 beyond the call of duty, on D-day, June 6, 1944, in Normandy, France, while
			 executive officer and acting commanding officer of Company E, 506th Parachute
			 Infantry Regiment, 101st Airborne Division, in leading an assault to neutralize
			 four enemy 105-millimeter cannon firing on Utah Beach.
			(c)Waiver of Time
			 LimitationsThe award under
			 subsection (a) may be made without regard to the time limitations specified in
			 section 3744(b) of title 10, United States Code, or any other time limitation
			 with respect to the awarding of certain medals to persons who served in the
			 Army.
			
